Title: From George Washington to William Thornton, 7 October 1799
From: Washington, George
To: Thornton, William



Dear Sir
Mount Vernon Octr 7th 1799

Colo. Walker, a very respectable Gentleman of this State, will hand you this letter. He, with Mr Nelson, who married his Grand daughter, are on a visit to the Federal City, and propose to view the Canals & Falls in the Potomack before they return.
Colo. Walker is well acquainted with Mr White, but as the latter may be absent, I take the liberty of soliciting your civilities in shewing them such things as they may incline to see in the City. I am—Dear Sir Your Obedt Hble Servant

Go: Washington

